Name: Council Implementing Decision 2011/488/CFSP of 1Ã August 2011 implementing Decision 2011/273/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: civil law;  international affairs;  Asia and Oceania
 Date Published: 2011-08-02

 2.8.2011 EN Official Journal of the European Union L 199/74 COUNCIL IMPLEMENTING DECISION 2011/488/CFSP of 1 August 2011 implementing Decision 2011/273/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/273/CFSP of 9 May 2011 concerning restrictive measures against Syria (1), and in particular Article 5(1) thereof, Whereas: (1) On 9 May 2011, the Council adopted Decision 2011/273/CFSP. (2) In view of the gravity of the situation in Syria, additional persons should be added to the list of persons and entities subject to restrictive measures set out in the Annex to Decision 2011/273/CFSP, HAS ADOPTED THIS DECISION: Article 1 The persons listed in the Annex to this Decision shall be added to the list of persons and entities set out in the Annex to Decision 2011/273/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 1 August 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 121, 10.5.2011, p. 11. ANNEX Persons referred to in Article 1 A. Persons Name Identifying information (date of birth, place of birth ¦) Reasons Date of listing 1. Mr Mohammad Mufleh Head of Syrian Military Intelligence in the town of Hama, involved in the crackdown on demonstrators. 1.8.2011 2. Major General Tawfiq Younes Head of the Department for Internal Security of the General Intelligence Directorate; involved in violence against the civilian population. 1.8.2011 3. Mr Mohammed Makhlouf (a.k.a. Abu Rami) Born in Latakia, Syria, 19.10.1932 Close associate and maternal uncle of Bashar and Mahir al-Assad. Business associate and father of Rami, Ihab and Iyad Makhlouf. 1.8.2011 4. Ayman Jabir Born Latakia Associate of Mahir al-Assad for the Shabiha militia. Directly involved in repression and violence against the civilian population and co-ordination of Shabiha militia groups 1.8.2011 5. General Ali Habib Mahmoud Born Tartous, 1939. Appointed Minister of Defence 3 June 2009 Minister of Defence. Responsible for conduct and operations of Syrian Armed Forces involved in repression and violence against the civilian population 1.8.2011